Citation Nr: 1420145	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent from February 10, 2009, and in excess of 20 percent from April 13, 2012, for lumbosacral strain with degenerative arthritis and radiculopathy of the bilateral lower extremities.  

2.  Entitlement to service connection for tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1988.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the Veteran's evaluation for lumbosacral strain at 10 percent and denied service connection for bilateral radiculopathy of the bilateral lower extremities.  The decision also denied service connection for tuberculosis. 

A September 2012 rating decision increased the evaluation for lumbosacral strain from 10 to 20 percent, effective April 13, 2012.  Service connection was also granted for bilateral radiculopathy of the lower extremities and this was contemplated as a component of the evaluation in effect for the lumbar spine disability.  The Board acknowledges that a determination must be made as to whether the Veteran is entitled to a separate and compensable rating for radiculopathy of the bilateral lower extremities due to the service-connected lumbosacral strain.  However, as will be noted in the remand portion, more information is needed to make such a determination.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (instructing the rater to separately rate any associated objective abnormalities under the appropriate diagnostic code).

In August 2013, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Nashville, Tennessee.  A transcript of the hearing has been associated with the claims file. 

The Board has reviewed all evidence of record, including that found on Virtual VA. 

The issue of entitlement to a disability rating in excess of 10 percent from February 10, 2009, and in excess of 20 percent from April 13, 2012, for lumbosacral strain with degenerative arthritis and radiculopathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at a Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for tuberculosis.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for tuberculosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013). 

In the present case, at a Board hearing held on August 20, 2013, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to service connection for tuberculosis.  As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for tuberculosis is dismissed.


REMAND

The Veteran was last afforded a VA examination in August 2009.  He reported weakness, constant pain, and flare-ups of his lumbar spine disability.  The examiner did not comment as to whether there would be additional functional loss due to the reported weakness and pain, or during flare-ups.  As a result, the examination is inadequate.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.)  Additionally, findings on the current severity of his radiculopathy must be obtained in order to determine if separate evaluation is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims file must be reviewed by the examiner.  

The examiner must conduct all necessary testing, including range of motion testing.  Any additional loss of function on repetition due to factors such as pain, fatigability, incoordination and weakness must be noted.  Such additional functional loss should be expressed in degrees of lost motion.   Also, if the Veteran reports flare-ups, then the examiner should also estimate the degree of additional functional loss during such flare-ups.  Even if flare-ups are not reported at the time of the examination, the examiner must still provide an opinion as to the estimated loss of function (expressed in degrees of lost motion) of the lumbar spine during the earlier flare-ups described by the Veteran at the August 2009 VA examination.   

Appropriate neurologic testing should also be accomplished. 

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.  

2.  Thereafter, the claim should be readjudicated, considering all evidence of record obtained since the prior supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental SSOC and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


